Case 5:19-cv-02474-AB-SHK Document 6 Filed 12/23/19 Page 1 of 2 Page ID #:27

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


SOCORRO GALBAN                                             5:19−cv−02474−AB−SHK
                                        PLAINTIFF(S)

       v.
THE CITY OF FONTANA , et al.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  12/20/2019
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

No Notice of Interested Parties has been filed. A Notice of Interested Parties must be filed with
every party’s first appearance. See Local Rule 7.1−1. Counsel must file a Notice of Interested
Parties immediately. Failure to do so may be addressed by judicial action, including sanctions.
See Local Rule 83−7.




Other Error(s):
It appears a guardian ad litem is named in this case but no Petition seeking such appointment
has been filed. A Petition for the Appointment of a Guardian Ad Litem must be filed when the
appointment of a guardian ad litem is required by Fed. R. Civ. P. 17(c)(2). See Local Rule 171.
Counsel must file a Petition for the Appointment of a Guardian Ad Litem immediately. Failure
to do so may be addressed by judicial action, including sanctions. See Local Rule 837. 17



                                            Clerk, U.S. District Court

              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
Case 5:19-cv-02474-AB-SHK Document 6 Filed 12/23/19 Page 2 of 2 Page ID #:28
Dated: December 23, 2019          By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                     Deputy Clerk




             − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
